On the 18th of November, 1907, an information was filed against Nick Arie (hereinafter called defendant), by the county attorney of Comanche county, Oklahoma, for unlawfully disposing of intoxicating liquors to Zene Spurrier, on the 17th day of November, in Comanche county, state of Oklahoma. The defendant was placed upon trial on this charge and was found guilty by the jury, on the 25th day of November, 1907. A motion for a new trial was filed and overruled. The defendant was sentenced to thirty days imprisonment and to pay a fine of fifty dollars. The defendant excepted and brought the case to the Supreme Court by appeal. Upon the creation *Page 668 
of the Criminal Court of Appeals, the case was transferred to this court as required by statute. The Act of May 18, 1908, creating the Criminal Court of Appeals, contains this provision:
"If in any cause appealed to the Criminal Court of Appeals, in which the construction of the Constitution of this state, or of the United States, or any act of Congress is brought in question, the said Criminal Court of Appeals shall certify to the Supreme Court of the state, the question involving the construction of the Constitution of this state, or of the United States, or any act of Congress, for the final determination of the question so certified. Thereupon all further proceedings in said cause in the Criminal Court of Appeals shall await the decision of the Supreme Court upon such question. Upon the final decision of such question by the Supreme Court, said Supreme Court shall certify its decision on such question to the Criminal Court of Appeals, and said decision of such question by the Supreme Court shall govern said Criminal Court of Appeals."
In accordance with this provision of the law, this court certified the constitutional questions, with reference to the effect of the adoption of prohibition, to the Supreme Court for decision. In reply to this we have received the following answer to the questions propounded:
Certified Questions from Criminal Court of Appeals.
On the 14th day of December, A.D. 1908, the Criminal Court of Appeals certified to this court two questions, as will hereinafter appear in the body of the opinion, in which the construction of the prohibition article of the Constitution of the state is brought into question.